DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendments filed 6/4/2021 has been entered and fully considered. Claims 1-20 are pending. Claims 8-20 are new. Claims 1, 2 and 5 are amended. 

Response to Arguments
Applicant's arguments filed 6/4/2021 have been fully considered but they are not persuasive.
Applicant argues that neither Elliot nor Rossing teach that the annular joining layer has not diffused into either said upper plate layer or said lower plate layer. 
Examiner respectfully disagrees. Paragraph [0007] of the instant published application notes that U.S. Pat. No. 8,789,743 (which is the patented application of Elliot (US 2013/0186940) cited in the rejection) discloses complete hermetic joints without diffusion. Thus, Elliot is known to form a joining layer without diffusion into either of the plates. 
Applicant argues that neither Elliot nor Rossing teach a high purity silicon joining layer according to the present disclosure. 
Examiner notes that Rossing discloses that the bonding surfaces of the parts being joined are coated with a metal consisting essentially of silicon (Column 3, lines 21-35). Thus, this coating also represents the claimed joining layer. Since the joining layer is annular, the bonding surfaces are also implicitly annular. This would mean that the silicon layer is annular. It is important to note that only the coating portion of the annular joining layer is pure silicon. When considering the joining layer as a whole, the weight percentage of silicon would inevitably be lower than claimed. However, when considering the claims in their broadest reasonable interpretation, the entirety of the joining layer does not have to be 98 wt% silicon, per se. 
The newly added claims and limitations will be addressed in this official correspondence. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
______________________________________________________________________
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ELLIOT et al. (US 2013/0186940) in view of ROSSING et al. (US 6,884,511)
With respect to claim 1, ELLIOT et al. discloses a multilayer hermetically sealed plate assembly (Abstract; Figure 35) comprising placing a brazing material between upper and lower plates made of aluminum nitride (Paragraph [0147], [0079]; Figure 35), the ceramic plates are aluminum nitride (Paragraphs [0069], [0070] and [0147]) thereby implicitly forming a pre-assembly.  The assembly is adapted for use in semiconductor processing (Paragraph [0147]). The 
Specifically, as seen in figure 35 the interior space (e.g., space in which heater, 244, fits) is within the annular disc of the joining layer, 243. 
ELLIOT et al. further discloses that the annular joining layer does not diffuse into the plates (Paragraphs [0051], [0052] and [0057]). 
ELLIOT et al. does not explicitly disclose that the brazing element comprises more than 98 silicon. However, ROSSING et al. discloses a brazing alloy for bonding aluminum nitride parts (Abstract; Column 7, lines 35-68; Column 8, lines 1-5) wherein the brazing alloy is an aluminum and silicon alloy (Column 6, lines 30-55) along with a coating consisting essentially of silicon (Column 3, lines 35) and forms a bond reliably and with high strength and does not require high temperatures (Column 5, lines 15-35). Therefore, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to include silicon in the brazing alloy of ELLIOT et al. as taught by ROSSING et al., as well as a coating of silicon such that aluminum nitride ceramic parts can be reliably joined with lower temperatures. 
The coating “consisting essentially of silicon” include pure silicon. Thus, the coating and the brazing element of ROSSING et al. represent the claimed joining layer. 
With respect to claim 2, ROSSING et al. discloses a brazing alloy for bonding aluminum nitride parts (Abstract; Column 7, lines 35-68; Column 8, lines 1-5) wherein the brazing alloy is an aluminum and silicon alloy (Column 6, lines 30-55) along with a coating consisting essentially of silicon (Column 3, lines 35) and forms a bond reliably and with high strength and does not require high temperatures (Column 5, lines 15-35).
The coating “consisting essentially of silicon” includes pure silicon. Thus, the coating and the brazing element of ROSSING et al. represent the claimed joining layer. 
With respect to claims 3 and 4, ELLIOT et al. discloses a heater, 244, residing between the upper and lower plate (Paragraph [0147]; Figure 35). 
With respect to claim 5, ELLIOT et al. discloses a heater, 244, residing between the upper and lower plates and within the joining layer, 243 (Paragraph [0147]; Figure 35). While ELLIOT et al.  doesn’t explicitly show or disclose that the heater is substantially circular and the joining layer is a ring around the diameter of the heater. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the heater as a circular shape, so that the shape thereof matches and fits within the circular shape of the upper and lower plates (Paragraph [0147]) thereby allowing the heater to provide heat to all parts of the upper and lower plates. Moreover, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention,  to surround the diameter of the heater with the annular joining layer so as to form a hermetic seal between the circular upper and lower plates with the heater therebetween. 
With respect to claims 6 and 7, 
With respect to claim 8, ELLIOT et al. discloses a multilayer hermetically sealed plate assembly (Abstract; Figure 35) comprising placing a brazing material between upper and lower plates made of aluminum nitride (Paragraph [0147], [0079]; Figure 35), the ceramic plates are aluminum nitride (Paragraphs [0069], [0070] and [0147]) thereby implicitly forming a pre-assembly.  The assembly is adapted for use in semiconductor processing (Paragraph [0147]). The pre-assembly is placed in a process chamber (Paragraphs [0072]-[0075]) and removing oxygen therefrom (Paragraphs [0075], [0076] and [0082]-[0084]) and heating the sub-assembly to a temperature thereby joining the first and second ceramic pieces with a hermetic joint (Paragraphs [0084]-[0087]). The brazing layer is an annular joining layer between the upper and lower plates and joins the outer periphery of the plates to each other (Paragraph [0147]; Figure 35) to form an  interior hermetic sealing space therebetween sealed from the exterior of the assembly (Paragraphs [0084]-[0087] and [0147]). 
Specifically, as seen in figure 35 the interior space (e.g., space in which heater, 244, fits) is within the annular disc of the joining layer, 243. 
ELLIOT et al. further discloses that the vacuum leak rate from said interior space is < 1x10E-9 sccm He/sec (Paragraph [0092]).  
ELLIOT et al. does not explicitly disclose that the brazing element comprises more than 98 silicon. However, ROSSING et al. discloses a brazing alloy for bonding aluminum nitride parts (Abstract; Column 7, lines 35-68; Column 8, lines 1-5) wherein the brazing alloy is an aluminum and silicon alloy (Column 6, lines 30-55) along with a coating consisting essentially of silicon (Column 3, lines 35) and forms a bond reliably and with high strength and does not require high temperatures (Column 5, lines 15-35). Therefore, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to 
The coating “consisting essentially of silicon” include pure silicon. Thus, the coating and the brazing element of ROSSING et al. represent the claimed joining layer. 
With respect to claim 9, ROSSING et al. discloses a brazing alloy for bonding aluminum nitride parts (Abstract; Column 7, lines 35-68; Column 8, lines 1-5) wherein the brazing alloy is an aluminum and silicon alloy (Column 6, lines 30-55) along with a coating consisting essentially of silicon (Column 3, lines 35) and forms a bond reliably and with high strength and does not require high temperatures (Column 5, lines 15-35).
The coating “consisting essentially of silicon” includes pure silicon. Thus, the coating and the brazing element of ROSSING et al. represent the claimed joining layer. 
With respect to claims 10 and 11, ELLIOT et al. discloses a heater, 244, residing between the upper and lower plate (Paragraph [0147]; Figure 35). 
With respect to claim 12, ELLIOT et al. discloses a heater, 244, residing between the upper and lower plates and within the joining layer, 243 (Paragraph [0147]; Figure 35). While ELLIOT et al.  doesn’t explicitly show or disclose that the heater is substantially circular and the joining layer is a ring around the diameter of the heater. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the heater as a circular shape, so that the shape thereof matches and fits within the circular shape of the upper and lower plates (Paragraph [0147]) thereby allowing the heater to provide heat to all parts of the upper and lower plates. Moreover, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention,  to 
With respect to claims 13 and 14, ELLIOT et al. discloses a planar electrode residing between the upper and lower plates (Paragraph [0149]; Figure 36). 
With respect to claim 15, ELLIOT et al. discloses a multilayer hermetically sealed plate assembly (Abstract; Figure 35) comprising placing a brazing material between upper and lower plates made of aluminum nitride (Paragraph [0147], [0079]; Figure 35), the ceramic plates are aluminum nitride (Paragraphs [0069], [0070] and [0147]) thereby implicitly forming a pre-assembly.  The assembly is adapted for use in semiconductor processing (Paragraph [0147]). The pre-assembly is placed in a process chamber (Paragraphs [0072]-[0075]) and removing oxygen therefrom (Paragraphs [0075], [0076] and [0082]-[0084]) and heating the sub-assembly to a temperature thereby joining the first and second ceramic pieces with a hermetic joint (Paragraphs [0084]-[0087]). The brazing layer is an annular joining layer between the upper and lower plates and joins the outer periphery of the plates to each other (Paragraph [0147]; Figure 35) to form an  interior space therebetween sealed from the exterior of the assembly (Paragraphs [0084]-[0087] and [0147]). 
Specifically, as seen in figure 35 the interior space (e.g., space in which heater, 244, fits) is within the annular disc of the joining layer, 243. 
ELLIOT et al. further discloses that the annular joining layer has a thickness of .004 inches (Paragraphs [0098], [0099], [0122]).  
ELLIOT et al. does not explicitly disclose that the brazing element comprises more than 98 silicon. However, ROSSING et al. discloses a brazing alloy for bonding aluminum nitride parts (Abstract; Column 7, lines 35-68; Column 8, lines 1-5) wherein the brazing alloy is an 
The coating “consisting essentially of silicon” include pure silicon. Thus, the coating and the brazing element of ROSSING et al. represent the claimed joining layer. 
With respect to claim 16, ROSSING et al. discloses a brazing alloy for bonding aluminum nitride parts (Abstract; Column 7, lines 35-68; Column 8, lines 1-5) wherein the brazing alloy is an aluminum and silicon alloy (Column 6, lines 30-55) along with a coating consisting essentially of silicon (Column 3, lines 35) and forms a bond reliably and with high strength and does not require high temperatures (Column 5, lines 15-35).
The coating “consisting essentially of silicon” includes pure silicon. Thus, the coating and the brazing element of ROSSING et al. represent the claimed joining layer. 
With respect to claims 17 and 18, ELLIOT et al. discloses a heater, 244, residing between the upper and lower plate (Paragraph [0147]; Figure 35). 
With respect to claim 19, ELLIOT et al. discloses a heater, 244, residing between the upper and lower plates and within the joining layer, 243 (Paragraph [0147]; Figure 35). While ELLIOT et al.  doesn’t explicitly show or disclose that the heater is substantially circular and the joining layer is a ring around the diameter of the heater. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to 
With respect to claim 20, ELLIOT et al. discloses a planar electrode residing between the upper and lower plates (Paragraph [0149]; Figure 36). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.